DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 33-40 in the reply filed on February 7, 2022 is acknowledged. Claims 21-32 are withdrawn. 

Claim Objections
Claim 39 is objected to because of the following informalities:  
There needs to be a period ending the sentence.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “the flexible substrate” in line, which lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 33-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson et al. (US PG Pub. No. 2016/0262670 A1) (hereinafter “Wasson”) in view of Thomsen et al. (US PG Pub. No. 2013/0030259 A1) (hereinafter “Thomsen”).
With respect to claim 33, Wasson teaches a body-mountable device (abstract; see also Fig. 1A) comprising: a substrate, wherein the substrate is configured to be mounted to a skin surface (abstract; see also Fig. 1A); a display having one or more display elements and disposed on the substrate (par.0023 “include light-emitting elements (e.g. LEDs, OLEDs, displays), color-changing elements (e.g., e-ink elements or displays, LCDS)... or some other elements configured to provide an indication of some information, e.g., to a user”; display is disposed on substrate 110 as depicted in Fig. 1A; see also par.0045), wherein the display comprises one or more electrodes disposed on the substrate (understood LEDs/OLEDs utilize one or more electrodes; see also par.0023, 0045), and wherein each electrode in the one or more electrodes corresponds to a respective display element of the one or more display elements of the display (par.0023 “color-changing elements”; par.0045 “display could include OLED, LED, liquid crystal, e-ink, or other components and/or displays configured to emit a light, change a color”; par.0098 “multipixel display (e.g., a flexible, multipixel OLED display)”); a sensor configured to detect a physiological property (par.0024); and a controller 
However, Wasson does not teach a transparent conductive layer, and a display medium disposed between the one or more electrodes and the transparent conductive layer.
Thomsen teaches a transparent conductive layer (par.0108 “it may be an advantage to use an adhesive, e.g. in form of a hydrogel or similar soft solid material, which is adhesive, adaptable to human skin, conductive or non-conductive, transparent or non-transparent and for optical sensors... In this way, the index becomes close to that of average skin whereby reflection of the physiological signal, be that an acoustic or optic signal, can be prevented or at least reduced”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Wasson to utilize a transparent conductive layer for use with optical sensors in order to account for reflection of the physiological signal, as evidence by Thomsen. Furthermore, PHOSITA would have had predictable success modifying Wasson such that a display medium disposed between the one or more electrodes and Thomsen’s transparent conductive layer since it has In re Japikse, 86 USPQ 70.
	With respect to claim 34, Wasson teaches a sensor probe, wherein a first end of the sensor probe is attached to the flexible substrate, wherein a second end of the sensor probe is configured to extend beneath the skin surface to contact interstitial fluid, wherein the sensor is disposed at the second end of the sensor probe, and wherein the physiological property comprises a property of an analyte in the interstitial fluid (par.0025).
	With respect to claim 35, Wasson teaches the substrate is a flexible substrate (abstract).
	With respect to claim 36, Wasson teaches the display is a multi- segment display, wherein the one or more electrodes disposed on the substrate comprise a plurality of electrodes disposed on the substrate, and wherein each electrode in the plurality of electrodes corresponds to a respective segment of the multi-segment display (par.0098 “multipixel display”).
	With respect to claim 37, Thomsen teaches a transparent conductive layer (par.0108 “it may be an advantage to use an adhesive, e.g. in form of a hydrogel or similar soft solid material, which is adhesive, adaptable to human skin, conductive or non-conductive, transparent or non-transparent and for optical sensors... In this way, the index becomes close to that of average skin whereby reflection of the physiological signal, be that an acoustic or optic signal, can be prevented or at least reduced”), flexible polymer layer (par.0200), and a layer of adhesive (par.0060). 
In re Japikse, 86 USPQ 70.
	With respect to claim 39, Wasson teaches a touch sensor, wherein the controller is electrically coupled to the touch sensor, and wherein the controller operations further comprise operating the touch sensor to receive an input (par.0022 “include a capacitive 
touch sensor configured to detect a single touch, multiple touches, gestures, swipes, or other inputs”).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson and Thomsen, as applied to claim 33 above, in further view of Stivoric et al. (US PG Pub. No. 2007/0100666 A1) (hereinafter “Stivoric”).
With respect to claim 38, Wasson and Thomsen teach a body-mountable device as established above.
However. Wasson and Thomsen do not teach the limitations recited in claim 38.

Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Wasson and Thomsen such that a voltage is applied in order to change color of an electrochemical display, as evidence by Stivoric. While Wasson, Thomsen, and Stivoric does not explicitly recite the structural arrangement (applying a voltage between the transparent conductive layer and at least one electrode of the one or more electrodes) and the recited range (the applied voltage is between 4 volts and 10 volts), this would be obvious to PHOSITA since it has been held that rearranging parts of an invention and only involves routing skill in the art (In re Japikse, 86 USPQ 70) and discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson and Thomsen, as applied to claim 33 above, in further view of Magi (US PG Pub. No. 2015/0182128 A1).
With respect to claim 40, Wasson and Thomsen teach a body-mountable device as established above.
However. Wasson and Thomsen do not teach the limitations recited in claim 40.
Magi teaches a sealant layer, wherein the sealant layer encapsulates the display on the substrate (protective display screen 56 in Fig. 5A; par.0049).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10105100. Although the claims at issue are not identical, they are not patentably distinct from each other as they are understood to be obvious variants of one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791